--------------------------------------------------------------------------------

Exhibit 10.3


EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS
ASSIGNMENT AND NON-COMPETITION AGREEMENT


THIS EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT AND NON-COMPETITION
AGREEMENT (this “Agreement”) is made as of the date set forth below between CHF
Solutions, Inc., a Delaware corporation (the “Company”), and the undersigned
employee of the Company (“Employee”).


This Agreement confirms certain terms of Employee’s employment with the Company,
which Employee acknowledges are a material part of the consideration for
Employee’s employment by the Company, and the compensation received by Employee
from the Company from time to time.


1.           Definitions.  The following capitalized terms used in this
Agreement shall have the following meanings:


“Company Documents and Materials” means documents or other media, whether in
tangible or intangible form, that contain or embody Proprietary Information or
any other information concerning the business, operations or plans of the
Company, whether such documents or media have been prepared by Employee or by
others.  Company Documents and Materials include, without limitation,
blueprints, drawings, photographs, charts, graphs, notebooks, tests, test
results, experiments, customer lists, computer disks, tapes or printouts, sound
recordings and other printed, electronic, typewritten or handwritten documents
or information, sample products, prototypes and models.


“Inventions” means, without limitation, all software programs or subroutines,
source or object code, algorithms, improvements, inventions, works of
authorship, trade secrets, technology, designs, formulas, ideas, processes,
techniques, know-how and data, whether or not patentable or copyrightable, made
or discovered or conceived or reduced to practice or developed by Employee,
either alone or jointly with others.


“Proprietary Information” means information that was or will be developed,
created, or discovered by or on behalf of the Company, or which became or will
become known to, or was or is conveyed to the Company, which has commercial
value in the Company’s business, whether or not patentable or copyrightable,
including, without limitation, information about software programs and
subroutines, source and object code, algorithms, trade secrets, designs,
technology, know-how, processes, data, ideas, techniques, inventions, works of
authorship, formulas, business and product development plans, customer lists,
terms of compensation and performance levels of the Company’s employees and
consultants, the Company’s customers and other information concerning the
Company’s actual or anticipated business, research or development, or which is
received in confidence by or for the Company from any other person or entity.

[image00001.jpg]


1

--------------------------------------------------------------------------------

2.           Confidentiality of Proprietary Information.


(a)          Nature of Information.  Employee understands that the Company
possesses and will possess Proprietary Information which is important to its
business.  Employee understands that Employee’s engagement creates a
relationship of confidence and trust between the Company and Employee with
respect to Proprietary Information.


(b)         Property of the Company.  Employee acknowledges and agrees that all
Company Documents and Materials, Proprietary Information and all patents, patent
rights, copyrights, trade secret rights, trademark rights and other rights
(including, without limitation, intellectual property rights) anywhere in the
world in connection therewith is and shall be the sole property of the Company. 
Employee hereby assigns to the Company any and all rights, title and interest
Employee may have or acquire in the Proprietary Information or any Company
Documents and Materials.


(c)          Confidentiality.  At all times, both during the term of Employee’s
engagement by the Company and after Employee’s termination, Employee shall keep
in confidence and trust and shall not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of the
Chief Executive Officer of the Company or other duly designated officer of the
Company, except as may be necessary in the ordinary course of performing
Employee’s duties for the Company; provided, however, that Employee shall have
no such obligation with respect to Proprietary Information that (i) was already
known to Employee at the time of its disclosure to Employee by or on behalf of
the Company, as evidenced by written records (ii) at the time of disclosure to
Employee was generally available to the public or otherwise in the public
domain, or (iii) subsequent to such disclosure becomes generally available to
the public without fault on Employee’s part.


(d)         Compelled Disclosure.  In the event that Employee is requested in
any proceeding to disclose any Proprietary Information, Employee shall give the
Company prompt notice of such request so that the Company may seek an
appropriate protective order.  If, in the absence of a protective order,
Employee is nonetheless compelled by any court or tribunal of competent
jurisdiction to disclose Proprietary Information, Employee may disclose such
information without liability hereunder; provided, however, that Employee gives
the Company notice of the Proprietary Information to be disclosed as far in
advance of its disclosure as is practicable and uses Employee’s best efforts to
obtain assurances that confidential treatment will be accorded to such
Proprietary Information.


(e)         Records.  Employee agrees to make and maintain adequate and current
written records, in a form specified by the Company, of all Inventions, trade
secrets and works of authorship assigned or to be assigned to the Company
pursuant to this Agreement.


(f)          Handling of the Company Documents and Materials.  Employee agrees
that during Employee’s employment by the Company, Employee shall not remove any
Company Documents and Materials from the business premises of the Company or
deliver any Company Documents and Materials to any person or entity outside the
Company, except as Employee may be required to do in connection with performing
the duties of Employee’s employment.  Employee further agrees that, immediately
upon the termination of Employee’s employment by Employee or by the Company for
any reason, or during Employee’s employment if so requested by the Company,
Employee shall return all Company Documents and Materials, apparatus, equipment
and other physical property, or any reproduction of such property, excepting
only (i) Employee’s personal copies of personnel records and records relating to
Employee’s compensation and benefits; and (ii) Employee’s copy of all agreements
between Employee and the Company including this Agreement.


2

--------------------------------------------------------------------------------

3.            Inventions.


(a)         Disclosure.  Employee shall promptly disclose in writing to
Employee’s immediate supervisor or to such other person designated by the
Company all Inventions made during the term of Employee’s employment.  Employee
shall also disclose to Employee’s immediate supervisor or such designee all
Inventions made, discovered, conceived, reduced to practice or developed by
Employee either alone or jointly with others, within six (6) months after the
termination of Employee’s employment with the Company which resulted, in whole
or in part, from Employee’s prior employment by the Company.  Such disclosures
shall be received by the Company in confidence, to the extent such Inventions
are not assigned to the Company pursuant to subsection (b) below, and do not
extend the assignments made in such subsection.


(b)        Assignment of Inventions to the Company.  Except as provided in
Sections 3(c) and 3(d), Employee agrees that all Inventions which Employee
makes, discovers, conceives, reduces to practice or develops (in whole or in
part, either alone or jointly with others) during Employee's employment,
including, but not limited to, conceptions or ideas derived prior to employment
and developed for the first time (in whole or in part, either alone or jointly
with others) during employment, shall be the sole property of the Company to the
maximum extent permitted by law and Employee agrees to assign and hereby does
assign to the Company any right, title and interest Employee has to the
Inventions.


(c)         Works Made for Hire.  Employee agrees that the Company shall be the
sole owner of all patents, patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual property or other rights in
connection with Inventions.  Employee further acknowledges and agrees that such
Inventions, including, without limitation, any computer programs, programming
documentation and other works of authorship, are “works made for hire” for
purposes of the Company’s rights under copyright laws.  Employee hereby assigns
to the Company any and all rights, title and interest Employee may have or
acquire in such Inventions.  If in the course of Employee’s employment with the
Company, Employee incorporates into a Company product, process or a machine a
prior Invention or improvement owned by Employee or in which Employee has an
interest, and listed in Exhibit 1, the Company is hereby granted and shall have
a non-exclusive, royalty-free, irrevocable, perpetual, sublicensable, worldwide
license to make, have made, modify, use, market, sell and distribute such prior
Invention as part of or in connection with such product process or machine. 
Pursuant to Section 3(d), if in the course of Employee’s employment with the
Company, Employee incorporates into a Company product, process or a machine a
prior Invention or improvement owned by Employee or in which Employee has an
interest, but not listed in Exhibit 1, Employee agrees to assign and hereby does
assign all Employee’s rights and interest in the Invention to the Company.


3

--------------------------------------------------------------------------------

(d)        List of Inventions.  Employee has attached hereto as Exhibit B a
complete list of all Inventions or improvements to which Employee claims
ownership or in which Employee has an interest and that Employee desires to
remove from the operation of this Agreement.  Employee acknowledges and agrees
that such list is complete.  If no such list is attached to this Agreement or
such Exhibit has not been completed and signed by Employee, Employee represents
to the Company and agrees that Employee has no such Inventions or improvements
at the time of signing this Agreement.


(e)          Cooperation.  Employee agrees to perform, during and after
Employee’s employment, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in further evidencing and
perfecting the assignments made to the Company under this Agreement and in
obtaining, maintaining, defending and enforcing patents, patent rights,
copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements in any and all countries.  Such
acts may include, without limitation, execution of documents and reasonable
assistance or cooperation in legal proceedings.  Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents,
as Employee’s agents and attorney-in-fact, coupled with an interest, to act for
and on Employee’s behalf and in Employee’s place and stead, to execute and file
any documents, applications or related findings and to do all other lawfully
permitted acts to further the purposes set forth above in this Section,
including, without limitation, the perfection of assignment and the prosecution
and issuance of patents, patent applications, filing with the FDA, copyright
applications and registrations, trademark applications and registrations or
other rights in connection with such Inventions and improvements with the same
legal force and effect as if executed by Employee.


(f)          Assignment or Waiver of Moral Rights.  Any assignment of copyright
hereunder (and any ownership of a copyright as a work made for hire) includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “Moral Rights” (collectively,
“Moral Rights”).  To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the law in the
various countries where Moral Rights exist, Employee hereby waives such Moral
Rights and consents to any action of the Company that would violate such Moral
Rights in the absence of such consent.


(g)          Holdover Assignment.


(i)          Employee agrees to, after the termination of Employee’s employment
with the Company for any reason, (1) disclose immediately to the Company all
Inventions, patentable or not; (2) assist, at the Company’s expenses such
applications for United States patents and foreign patents covering such
Inventions as the Company may request; (3) assign to the Company without further
compensation to Employee the entire title and rights to all such Inventions and
applications that Employee may have, and (4) execute, acknowledge, deliver, or
act as otherwise necessary at the request of the Company all such papers,
including but not limited to patent applications, assignments, power of
attorney, as necessary to secure the Company the full rights to such Inventions
and applications.


4

--------------------------------------------------------------------------------

(ii)        The Inventions which shall come under this Section 3(g) shall
include all Inventions that (1) Employee conceives, reduces to practice, or
otherwise makes or develops, either solely or jointly with others, within one
year after the termination of Employee’s employment with the Company; and (2)
are in any way based on any trade secret or confidential or proprietary
information that Employee learned during employment at the Company; or result
from any work performed by Employee for the Company.


4.           Non-Solicitation or Hire of Company Employees.  During the term of
Employee’s employment and for one (1) year thereafter, Employee shall not
encourage or solicit any employee of the Company to leave the Company for any
reason or to accept employment with any other person or entity.  As part of this
restriction, Employee shall not (a) interview or provide any input to any third
party regarding any such person during such time period, or (b) retain or hire
in any capacity, either individually or for any company by which Employee may be
employed or with which Employee may be affiliated, any person who is or was
employed by the Company at any time during the time of Employee’s employment
with Company and six (6) months after the termination of Employee’s employment
with the Company.  Notwithstanding the foregoing, the restrictions of this
Section shall not apply with respect to the bona fide hiring and firing of the
Company personnel to the extent such acts are part of Employee’s duties for the
Company.


5.           Non-Solicitation of Non-Employees.  During the term of this
Agreement and for one (1) year thereafter, Employee shall not interfere with or
attempt to impair the relationship between the Company and any of its
non-employee consultants and advisors or customers, nor shall Employee attempt,
directly or indirectly, to solicit, entice, hire or otherwise induce any
non-employee consultant or advisor or customer of the Company to terminate
association with Company


6.           Non-Competition.  During the term of Employee’s employment and for
one (1) year thereafter, Employee shall not, with or without consideration,
render services in any capacity to any person, or the division or subsidiary of
any business, firm or company engaged in any business which has a product
competitive with a product of the Company which Employee was involved with at
the time of Employee’s employment by the Company, or the termination of
Employee’s employment.  Employee shall not become interested in any portion of a
business which has competitive product with a product of the Company which
Employee was involved with while employed by the Company, either directly or
indirectly, as partner, stockholder, principal, member, employee, agent,
trustee, consultant, or any other relationship or capacity; provided, however,
that such restriction shall not apply with respect to a less than or equal to a
one percent (1%) of an entity which is publicly traded and listed on a
recognized securities exchange.  Nothing herein shall prevent Employee after
termination of his Employment from being employed by a division or subsidiary of
a company that does not have any products which compete with products developed
or in the process of being developed by the Company at the time of the
Employee’s employment by the Company, even though such new employer has other
divisions or subsidiaries which have products competitive with the Company’s
products.


5

--------------------------------------------------------------------------------

7.           Reasonableness of Terms.  The Company and Employee agree that the
terms contained in Sections 2-6 of this Agreement are reasonable in all respects
and that the restrictions contained therein are designed to ensure that Employee
does not engage in unfair competition with the Company.  In the event a court
determines that any of the terms or provisions of this Agreement are
unreasonable, the court may limit the application of any provision or term, or
modify any provision or term, and proceed to enforce this Agreement as so
limited or modified.


8.          Remedies.  Employee acknowledges that a violation of the terms of
this Agreement may give rise to irreparable injury to the Company inadequately
compensable in damages, and accordingly, agrees that the Company may seek
injunctive relief against such breach or threatened breach, in addition to any
other legal remedies which may be available, including recovery of monetary
damages.  In any action successfully brought by the Company to enforce the
rights of the Company against Employee under this Agreement, the Company shall
also be entitled to recover reasonable attorneys’ fees and costs of the action,
and the period of the restrictions above shall be deemed to commence upon the
entry of the court’s order for relief.


9.             General.


(a)          Severability.  Employee agrees that if one or more provisions of
this Agreement are held to be unenforceable under applicable law, such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.


(b)           Authorization to Notify New Employer.  Employee hereby authorizes
the Company to notify Employee’s new employer about Employee’s rights and
obligations under this Agreement following the termination of Employee’s
employment with the Company.


(c)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and Employee relating to the subject
matter herein and supersedes all prior discussions between them, including but
not limited to any and all statements made by any officer, employee or
representative of the Company regarding the Company’s financial condition or
future prospects.  Employee understands and acknowledges that, except as set
forth in this Agreement and in the offer letter from the Company to Employee,
(i) no other representation or inducement has been made to Employee, (ii)
Employee has relied on Employee’s own judgment and investigation in accepting
Employee’s employment with the Company, and (iii) Employee has not relied on any
representation or inducement made by any officer, employee or representative of
the Company.


(d)              Amendment.  No modification of or amendment to this Agreement
nor any waiver of any rights under this Agreement shall be effective unless in a
writing signed by the Company and Employee.  Employee understands and agrees
that any subsequent change or changes in Employee’s duties, salary or
compensation shall not affect the validity or scope of this Agreement.


(e)             Effective Date and Binding Effect.  This Agreement shall be
effective as of the first day of Employee’s employment with the Company and
shall be binding upon Employee, Employee’s heirs, executor, assigns and
administrators and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.


6

--------------------------------------------------------------------------------

(f)              Governing Law; Consent to Jurisdiction, Waiver of Jury Trial. 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Minnesota, without regard to its principles of
conflicts of laws. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Minnesota and the United
States District Court for the District of Minnesota for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.


EMPLOYEE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS AND ACCEPTS THE
OBLIGATIONS WHICH IT IMPOSES UPON EMPLOYEE WITHOUT RESERVATION.  NO PROMISES OR
REPRESENTATIONS HAVE BEEN MADE TO EMPLOYEE TO INDUCE EMPLOYEE TO SIGN THIS
AGREEMENT.  EMPLOYEE SIGNS THIS AGREEMENT VOLUNTARILY AND FREELY.


THE COMPANY:
CHF Solutions, Inc.
 
EMPLOYEE:

     
Sandra Eayrs
Vice President Human Resources
             

Date
 
Date



7

--------------------------------------------------------------------------------

Exhibit B


The following is a complete list of all Inventions or improvements relevant to
the subject matter of Employee’s employment by the Company that have been made
or discovered or conceived or first reduced to practice by Employee either alone
or jointly with others prior to Employee’s employment by the Company that
Employee desires to remove from the operation of the Company’s Employee
Proprietary Information, Inventions Assignment and Non-Competition Agreement:
(check all that apply)



☐
No Inventions or improvements.




☐
See below:  Any and all Inventions regarding:




☐
Additional sheets attached.



Employee proposes to bring to Employee’s employment the following materials and
documents of a former employer:



☐
No materials or documents




☐
See below:






EMPLOYEE:
   
       
Date





--------------------------------------------------------------------------------